DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 101 – NonStatutory Subject Matter
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to compositions comprising naturally occurring substances (e.g., deep-sea water concentrate, magnesium, sodium, potassium, calcium).
The claims are directed to products containing water and minerals. Deep sea water, magnesium, sodium, potassium and calcium are identified as products of nature because these ingredients, contained in application sets thereunto, do not contain characteristics (e.g., biological or pharmacological functions or activities; chemical and physical properties; structure and form) that are markedly different than the characteristics of the ingredients (e.g., water and minerals) as they exist in nature. For example, the structure, physical properties and/or function of sea water and minerals are not changed just because the ingredients exist together within a skin application set.
The Examiner notes that the markedly different characteristics analysis was used to identify products of nature in the instant claims. Since there is no nature-based product of the combination (i.e. the skin application set), the closest counterparts to the individual naturally occurring ingredients (i.e. deep sea water, minerals) were analyzed. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because the combination of deep sea water and minerals do not appear to change the biological/pharmacological functions, chemical/physical properties, or the structure/form of the said ingredients. Because the claimed skin application set does not have markedly different characteristics, it is a product of nature.
Further, a deep sea concentrate is not markedly different from its naturally occurring counterpart because there is no indication that concentration has caused the sea water to have any characteristics that are different from the naturally occurring sea water.
Because the claimed skin application set does not have markedly different characteristics than the ingredients as they individually exist in nature, the claimed skin application set is a “product of nature” exception. Further the claims do not include any additional features that could add significantly more to the exception. As such, the claims are ineligible under 35 USC § 101.
The Examiner notes that the claim 1 limitation reciting the second agent as a skincare formula does not change the 35 USC § 101 analysis, under the broadest reasonable interpretation of “skincare formula”.

Claim Rejections - 35 USC § 112 – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites (1) “the deep-sea water concentrate does not go through an ion chelation,” and (2) “having an ion concentration greater than 2000 ppm.” 
There does not appear support in the originally filed application for a deep-sea water concentrate not going through an ion chelation. The originally filed disclosure appears to neither specifically include, nor exclude, ion chelation; however, the absence of a specific mentioning of “ion chelation” does not provide support for the exclusion of the method. Appropriate correction is required.
Additionally, there does not appear support for a “deep-sea water concentrate having an ion concentration greater than 2000 ppm.” The disclosure states that [0008-0011] the concentration of the deep-sea water concentrate is 80,000 mg/L to 420,000 mg/L (80,000 to 420,000 ppm); the concentrate comprises magnesium from 6500 mg/L to 110,000 mg/L (6500-110,000 ppm); sodium from 3800-30,000 mg/L (3800-30,000 ppm); potassium from 400-1800 mg/L (400-1800 ppm) and calcium from 100 to 500 mg/L (100-500 ppm).
However, the said concentrations of the concentrate, and of the ions, do not provide support in the originally filed disclosure for a “deep-sea water concentrate having an ion concentration greater than 2000 ppm.” Appropriate correction is required. 

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Maor et al (USP 8,354,099 B2), as evidenced each by INCI Decoder (2022); Gao et al (Aging and Disease, 8(6), 778-791, 2017); and, Procoal London (2021).
Maor taught a Dead Sea extract (a hypersaline concentrate of water, [col 2, lines 26-32]) (e.g., reads on a first agent) and at least one plant extract of a Himalayan origin (e.g., reads on a second agent), provided for skin care and skin protection. The combination, comprising the natural salt-concentrated extract from the Dead Sea and the natural plant extract from the Himalayas, had a multitude of skin care and therapeutic attributes, particularly skin related, both protective/preventive and therapeutic (e.g., reads on a skincare formula that is a medicine or beauty treatment product; reads on the skincare formula limitations of the instant claims 1 and 8) [abstract; col 1, lines 10-15 and 60-65].
The Dead Sea water comprised: magnesium (100,000-150,000 mg/L); sodium (1,800-2,200 mg/L); potassium (1,000-2,000 mg/L); and, calcium (5,000-10,000 mg/L) (e.g., reads on an ion concentration greater than 2000 ppm) [col 2, lines 60-67]. The Examiner notes that 1 mg/L = 1 ppm.
The at least one plant extract was selected from an extract of the Himalayan Raspberry (Rubus ellipticus); an extract of the Goji Berry (Lycium Barbarum); and, an extract of the Iceland moss (Cetraria islandica) [col 1, line 66 to col 2, line 5].
The Examiner evidences that Rubus ellipticus and Cetraria islandica are moisturizers (e.g., reads on the moisturizer product limitation of the instant claim 8) [see INCI Decoder, at the section entitled What-it-Does; see also Procoal London at the title]; Lycium Barbarum is an anti-aging agent (e.g., reads on the medicine or beauty treatment product limitation of the instant claim 8) [see Gao at the title].
The instant claim 1 recites an ion concentration greater than 2000 ppm.
The instant claim 2 recites a magnesium concentration in the range from 6,500 mg/L to 110,000 mg/L.
Maor taught Dead Sea water comprised of: magnesium (100,000-150,000 mg/L); sodium (1,800-2,200 mg/L); potassium (1,000-2,000 mg/L); and, calcium (5,000-10,000 mg/L). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Claim 1 is rendered prima facie obvious over the teachings of Maor, because it is prima facie obvious to combine prior art elements according to known methods, in order to yield predictable results. In the instant case, all the claimed elements (e.g., deep-sea water concentrate, skin care formula) were known in the prior art (e.g., Maor et al) and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (e.g., a skin-care composition, as taught by Maor at the title) to one of ordinary skill in the art. MPEP 2143.A.
The Examiner notes that the claim 1 limitation “wherein the deep-sea water concentrate does not go through ion chelation” is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, the determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as, or obvious from, a product of the prior art, then the claim is unpatentable, even though the prior product was made by a different process.
In the instant case, Maor’s skincare composition of Dead sea and plant extracts reads on the claimed skin application set of deep-sea water concentrate and skincare formula. As such, the patentability of the instant skin application set does not depend on its method of production, and the Applicant’s limitation regarding the process of obtaining the deep-sea water concentrate is not patentable, in view of Maor. MPEP 2113.
Maor reads on the instant claims 1-2 and 8.
Regarding claim 4, a salinity of 380-430 % is instantly recited. Maor disclosed [col 7, line 25] salinity at 34-35 %. However, Maor also disclosed [col 2, line 29] that the composition could be hyper-concentrated, with respect to saline. It is prima facie obvious to one of ordinary skill in the art to adjust the salt concentration of Maor’s deep sea water. The ordinarily skilled artisan would be motivated by Maor’s guidance that the composition could be hyper-concentrated, with respect to saline.
The instant claim 4 further recites a sea water concentration of from 80,000 to 420,000 mg/L. As discussed, Maor taught Dead Sea water comprised of: magnesium (100,000-150,000 mg/L); sodium (1,800-2,200 mg/L); potassium (1,000-2,000 mg/L); and, calcium (5,000-10,000 mg/L). A prima facie case of obviousness exists because of overlap, as discussed above.
Claims 9-10 are rendered prima facie obvious because Maor disclosed liquids (e.g., liquid foundation, lotion), gels and creams [col 4, lines 27-44].

Claim(s) 3, 5 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Maor et al (USP 8,354,099 B2), in view of Chu et al (US 2008/0025908 A1) and as evidenced each by INCI Decoder (2022); Gao et al (Aging and Disease, 8(6), 778-791, 2017); and, Procoal London (2021).
The 35 U.S.C. 103 rejection over Maor was previously described.
As discussed, Maor taught magnesium (100,000-150,000 mg/L); sodium (1,800-2,200 mg/L); potassium (1000-2000 mg/L); and, calcium (5,000-10,000 mg/L).
Additionally, Maor taught [col 7, lines 3-10] a depth of 2,000 to 3,000 feet (310-914 m).
Additionally, Maor taught [claim 3] the Dead Sea water density at 1.25-1.35            g/mL (1.25-1.35 g/cm3).
Additionally, Maor taught [col 7, lines 38-46] that the compositions are prepared by combining the ingredients of the active combination in appropriate concentrations, where the absolute weight of a given active agent included in a unit dose could vary widely. 
Maor did not teach the compositions comprising sulfate (e.g., reads on the claim 5 limitation of sulfate at lower than 6.5 wt. %).
Though not silent the concentrated ions, Maor was not specific the claim 3 and claim 5 concentrations, as instantly recited. Maor was not specific the claims 6-7 instantly recited depths (200 m, as recited in claim 6; and, 500 m, as recited in claim 7).
However, Chu taught that, in general, 1L of deep ocean water contains 10,500 mg of sodium and 400 mg of calcium. The deep ocean water of Chu et al was obtained from seawater at the depth of 200 m and below [0012].
Regarding claim 3, Maor was not silent the concentrations of sodium and calcium; but, was not as specific as those concentrations instantly recited. However, Chu taught that, in general, 1L of deep ocean water contains 10,500 mg of sodium and 400 mg of calcium, amounts that fall within those that are instantly recited. The amount of deep sea sodium and calcium ions is recognized to have different effects (concentration of the water) with changing amounts of water. Thus, the general condition (concentration) is known, and the amount of the ions is recognized to be result effective.
As such, result effective variables can be optimized by routine experimentation, and it would have been prima facie obvious to one of ordinary skill in the art to have optimized the amounts of Maor’s ions, as taught by Chu. See MPEP 2144.05. The ordinarily skilled artisan would have been motivated to obtain the concentrate. With Chu’s guidance, the ordinarily skilled artisan would have had a reasonable expectation of success in arriving at the claimed range of sodium and calcium ions.
Maor was not silent the depth of the water; however, was not as specific as that which is instantly recited. However, Chu taught seawater depths of 200 m and below, amounts that fall within those that are instantly recited. The depth of the deep sea is recognized to have different effects (concentration of the water) with changing amounts. Thus, the general conditions (depth and concentration) are known, and the depth of the water is recognized to be result effective. As such, result effective variables can be optimized by routine experimentation, and it would have been prima facie obvious to one of ordinary skill in the art to have optimized the depth of Maor’s water, as taught by Chu. See MPEP 2144.05. The ordinarily skilled artisan would have been motivated to obtain the concentrate. With Chu’s guidance, the ordinarily skilled artisan would have had a reasonable expectation of success in arriving at the claimed depth of water.
Regarding the instant claim 5, Maor’s amount of calcium (5,000-10,000 mg/L) reads on that which is instantly claimed (1000-1500 mg calcium in 100 g water; e.g., 1000  mg Ca2+ in 100 mL = 10,000 mg/L Ca2+). 
Neither Maor nor Chu were specific the claim 5 concentrations of magnesium, sodium and potassium. However, as Maor taught that the concentrations of ingredients can vary widely, it would be prima facie obvious to one of ordinary skill in the art to modify the concentrations of Maor’s magnesium, sodium and potassium. The skilled artisan would be guided by Maor’s teachings of an adjustment of amounts. 
The instant claim 3 recites sodium from 3800-30,000 mg/L; potassium from 400-18,000 mg/L and calcium from 100-500 mg/L.
The instant claim 5 recites, per 100 g water, 1000-1500 mg calcium, 1400-2100 mg magnesium, 2000-4000 mg sodium, sulfate lower than 6.5 % and density in a range from 1.17 to 1.32 g/cm3.
The instant claim 6 recites water obtained from 200 m under the sea surface.
The instant claim 7 recites water obtained from 500 m under the sea surface.
Maor taught magnesium (100,000-150,000 mg/L); sodium (1,800-2,200 mg/L); potassium (1000-2000 mg/L); and, calcium (5,000-10,000 mg/L). Maor taught that the amount of ingredients could vary widely. Additionally, Maor taught [col 7, lines 3-10] the depth of water at 2,000 to 3,000 feet (310-914 m). Maor did not teach the compositions as comprising sulfate. Maor taught [claim 3] the Dead Sea water density at 1.25-1.35 g/mL (1.25-1.35 g/cm3).
Chu taught that, in general, 1L of deep ocean water contains 10,500 mg of sodium and 400 mg of calcium. The deep ocean water of Chu et al was obtained from seawater at the depth of 200 m and below. 
A prima facie case of obviousness exists because of obviousness, as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612